DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 09/23/2021 has been entered. Claims 1,2,5,11,12,14-15 and 21 have been amended. Claim 24 has been canceled in this amendment. New Claim 25 have been added in this amendment. Claims 1-6,9,11-19,21-23 and 25 are still pending in this application, with claims 1,12 and 14 being independent.

Response to Arguments
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(b) have been considered and are persuasive. Therefore, the rejections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1,12 and 14 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 23, 2021 has been entered.

Claim Objections
Claims 1-2,12 and 14-15 are objected to because of the following informalities:
In claim 1, line 12, “the multiple distinct measurement gaps” should read “the multiple distinct measurement gaps patterns”
In claim 1, line 20, “the multiple distinct measurement gaps” should read “the multiple distinct measurement gaps patterns” 

In claim 2, line 8, “the multiple distinct measurement gaps” should read “the multiple distinct measurement gaps patterns” 
In claim 12, line 12, “the multiple distinct measurement gaps” should read “the multiple distinct measurement gaps patterns” 
In claim 12, line 19, “the multiple distinct measurement gaps” should read “the multiple distinct measurement gaps patterns” 
In claim 12, line 23, “the multiple distinct measurement gaps” should read “the multiple distinct measurement gaps patterns” 
In claim 14, line 14, “the measurement gaps” should read “the measurement gaps patterns” 
In claim 14, line 21, “the multiple distinct measurement gaps” should read “the multiple distinct measurement gaps patterns” 
In claim 15, line 6, “the multiple distinct measurement gaps” should read “the multiple distinct measurement gaps patterns” 
In claim 15, line 9, “the multiple distinct measurement gaps” should read “the multiple distinct measurement gaps patterns” 

Appropriate correction is required.

Response to Arguments
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(b) have been considered and are persuasive. Therefore, the rejections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1,12 and 14 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2019/0306734  hereinafter referred to as “Axmon”) and further in view of HARADA (US 2021/0084511 Al, hereinafter referred to as “Harada”).

Regarding claims 1 and 14, Huang discloses an apparatus comprising: at least one processor (Huang Fig.10 Ref:1010 Para[0122] Huang discloses a processor of the UE) configured to cause a user equipment (UE) (Huang Fig.10 Ref:1000 Para[0122] Huang discloses a UE) configured for performing multiple signal quality measurements in a 5G network (Huang Para[0030] Huang’s invention is related to NR (i.e. 5G) systems)) where the measurement configuration received from the base station comprising synchronization signal block (SSB)-based measurement timing configurations (SMTCs) for synchronization signal transmissions within the multiple distinct measurement gaps (Huang Fig.1 Ref:141 Para[0031] The measurement configuration is sent via RRC); wherein the multiple distinct SMTCs correspond to at least one of multiple distinct SMTC periodicities, offsets, and durations associated with SSB burst set transmissions (Huang Para[0042] Each SMTC sent in the measurement gap pattern configuration includes offset, a period and a window duration and reference signals formed by SSBs are transmitted in SMTC); 
decode a plurality of SSBs using periodicity and duration information of the synchronization signal transmissions included in the SMTCs (Huang Fig.2 Para[0046] The reference signals (i.e. synchronization signals) of the MOs overlapping (i.e. parallel) the gap occasions are measured by the UE where each SMTC sent in the measurement gap pattern configuration includes offset, a period and a window duration), the plurality of SSBs received concurrently during the multiple distinct measurement gaps (Huang Para[0042] The reference signals formed by SSBs are transmitted);
encode multiple signal quality measurements for transmission to the base station, the multiple signal quality measurements based on the plurality of SSBs (Huang Para[0031] The UE measures RSRPs or RSRQs using the reference signals (i.e. SSBs) for the serving and neighbor cells during MOs).


Huang does not explicitly disclose encode configuration signaling for transmission to a base station, the configuration signaling indicating the UE supports multiple distinct measurement gap (MG) patterns in parallel.
However, Axmon from the same field of invention discloses encode configuration signaling for transmission to a base station, the configuration signaling indicating the UE supports multiple distinct measurement gap (MG) patterns in parallel (Axmon Fig.4 Ref:404 Para[0157] The UE sends an indication to the base station for capability of performing one or more measurements with two or more measurement gaps within a measurement gap burst (i.e. in parallel)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang to have the feature of “encode configuration signaling for transmission to a base station, the configuration signaling indicating the UE supports multiple distinct measurement gap (MG) patterns in parallel” as taught by Axmon. The Axmon Para[0053]).
Huang in view of Axmon does not explicitly disclose decode radio resource control (RRC) signaling responsive to the configuration signaling, the RRC signaling comprising configuration information to configure the UE for multiple distinct per-frequency range (FR) measurement gap patterns in parallel for a specific FR.
However, Harada from the same field of invention discloses decode radio resource control (RRC) signaling responsive to the configuration signaling (Harada Para[0049-50] The UE is configured for measurement of frequencies using RRC signaling), the RRC signaling comprising configuration information to configure the UE for multiple distinct per-frequency range (FR) measurement gap patterns in parallel for a specific FR (Harada Fig.6 Para[0056-57] The UE can be capable for different MG length and reports to the base station. Para[0085] The measurement gap for a serving cell and the different frequency cell is at the different time).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang and Axmon to have the feature of “decode radio resource control (RRC) signaling responsive to the configuration signaling, the RRC signaling comprising configuration information to configure the UE for multiple distinct per-frequency range (FR) measurement gap patterns in parallel for a specific FR” as taught by Harada. The suggestion/motivation would have been to have decrease in throughput is suppressed while the UE performs measurements in a plurality of service cells (Harada Para[0013]).

Regarding claim 11, Huang in view of Axmon and Harada discloses the apparatus as explained above for Claim 1. Huang further discloses the apparatus further comprising transceiver circuitry coupled to the at least one processor; and, one or more antennas coupled to the transceiver circuitry (Huang Fig.10 Ref:1030,1040 Para[0122] Huang discloses RF module (transceiver) and antenna array coupled to it).

Regarding claim 12, Huang discloses a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors (Huang Fig.10 Ref:1010 Para[0122] Huang discloses a processor of the base station) of a base station (BS) (Huang Fig.10 Ref:1000 Para[0122] Huang discloses a base station) operating in a 5G network (Huang Para[0030] Huang’s invention is related to NR (i.e. 5G) systems)), the instructions to cause the BS to: providing synchronization signal block (SSB)-based measurement timing configurations (SMTCs) for synchronization signal transmissions within the multiple distinct measurement gaps (Huang Fig.1 Ref:141 Para[0031] The measurement configuration is sent via RRC); wherein the multiple distinct SMTCs correspond to at least one of multiple distinct SMTC periodicities, offsets, and durations associated with SSB burst set transmissions (Huang Para[0042] Each SMTC sent in the measurement gap pattern configuration includes offset, a period and a window duration and reference signals formed by SSBs are transmitted in SMTC);
encode a plurality of SSBs for concurrent transmission within the multiple distinct measurement gaps (Huang Fig.2 Para[0046] The reference signals (i.e. synchronization signals) of the MOs overlapping (i.e. parallel) the gap occasions are sent by the base station where each SMTC sent in the measurement gap pattern configuration includes offset, a period and a window duration) and using periodicity and duration information included in the SMTCs (Huang Para[0042] Each SMTC sent in the measurement gap pattern configuration includes offset, a period and a window duration and reference signals formed by SSBs are transmitted in SMTC).
decode multiple signal quality measurements for a neighboring cell, the multiple signal quality measurements based on the SSBs transmitted within the multiple distinct measurement gaps (Huang Para[0031] The base station receives RSRPs or RSRQs measured by the UE using the reference signals (i.e. SSBs) for the serving and neighbor cells during MOs).

Huang does not explicitly disclose decode configuration signaling received from a user equipment (UE), the configuration signaling indicating the UE supports multiple distinct measurement gap (MG) patterns in parallel.
However, Axmon from the same field of invention discloses decode configuration signaling received from a user equipment (UE), the configuration signaling indicating the UE supports multiple distinct measurement gap (MG) patterns in parallel (Axmon Fig.4 Ref:404 Para[0157] The UE sends an indication to the base station for capability of performing one or more measurements with two or more measurement gaps within a measurement gap burst (i.e. in parallel)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang to have the feature of “decode configuration signaling received from a user equipment (UE), the configuration signaling indicating the UE supports multiple distinct measurement gap (MG) patterns in parallel” as taught by Axmon. The Axmon Para[0053]).
Huang in view of Axmon does not explicitly disclose encode radio resource control (RRC) signaling responsive to the configuration signaling, the RRC signaling comprising configuration information to configure the UE for multiple per-frequency range (FR) measurement gap patterns in parallel for a specific FR.
However, Harada from the same field of invention discloses decode radio resource control (RRC) signaling responsive to the configuration signaling (Harada Para[0049-50] The UE is configured for measurement of frequencies using RRC signaling), the RRC signaling comprising configuration information to configure the UE for multiple distinct per-frequency range (FR) measurement gap patterns in parallel for a specific FR (Harada Fig.6 Para[0056-57] The UE can be capable for different MG length and reports to the base station. Para[0085] The measurement gap for a serving cell and the different frequency cell is at the different time).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang and Axmon to have the feature of “decode radio resource control (RRC) signaling responsive to the configuration signaling, the RRC signaling comprising configuration information to configure the UE for multiple distinct per-frequency range (FR) measurement gap patterns in parallel for a specific FR” as taught by Harada. The suggestion/motivation would have been to have decrease in throughput is suppressed while the UE performs measurements in a plurality of service cells (Harada Para[0013]).



Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Axmon, Harada and further in view of Gheorghiu et al. (US 2016/0302098 A1, hereinafter referred to as “Gheorghiu”).


Regarding claims 2 and 15, Huang in view of Axmon and 
Harada discloses the UE and the base station as explained above for Claim 1. Huang in view of Axmon and Harada does not explicitly disclose wherein perform a first, signal quality measurement of a neighboring cell based on a first SSB of the plurality of SSBs, the first SSB received during a first MG of the multiple distinct measurement gaps; and perform a second signal quality measurement of the neighboring cell based on a second SSB of the plurality of SSBs, the second SSB received during a second MG of the multiple distinct measurement gaps.
However, Gheorghiu from the same field of invention discloses wherein perform a first, signal quality measurement of a neighboring cell based on a first SSB of the plurality of SSBs, the first SSB received during a first MG of the multiple distinct measurement gaps; and perform a second signal quality measurement of the neighboring cell based on a second SSB of the plurality of SSBs, the second SSB received during a second MG of the multiple distinct measurement gaps (Gheorghiu Fig.4 Para[0046-0051] The UE measures the second cell (i.e. neighbor cell) two times using PSS/SSS+CRS (i.e. SSBs)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang, Axmon and Harada to have the feature of “wherein perform a first, signal quality measurement of a neighboring cell based on a first SSB of the plurality of SSBs, the first SSB received during a first MG of the multiple distinct measurement gaps; and perform a second signal quality measurement of the neighboring cell based on a second SSB of the plurality of SSBs, the second SSB received during a second MG of the multiple distinct measurement gaps” as taught by Gheorghiu. The suggestion/motivation would have been to reduce the measurement gap to minimize the interruption caused by the gaps (Gheorghiu Para[0005]).

Regarding claims 3 and 16, Huang in view of Axmon and Harada discloses the UE and the base station as explained above for Claim 1. Huang in view of Axmon and Harada does not explicitly disclose wherein the first MG and the second 
However, Gheorghiu from the same field of invention discloses wherein the first MG and the second MG are associated with different frequency ranges and are at least partially parallel with each other (Gheorghiu Fig.16 Para[0126] The first measurement and second measurement intervals are in the different bands).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang, Axmon and Harada to have the feature of “wherein the first MG and the second MG are associated with different frequency ranges and are at least partially parallel with each other” as taught by Gheorghiu. The suggestion/motivation would have been to reduce the measurement gap to minimize the interruption caused by the gaps (Gheorghiu Para[0005]).

	

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Axmon, Harada,  hereinafter referred to as “Hwang”).	

Regarding claims 4 and 17, Huang in view of Axmon, Harada and Gheorghiu discloses the UE and the base station as explained above for Claim 1. Huang in view of Axmon, Harada and Gheorghiu does not explicitly disclose wherein the first signal quality measurement and the second signal quality measurement of the neighboring cell include at least one of the following: a reference signal received power (RSRP) measurement, and a reference signal received quality (RSRQ) measurement.
However, Hwang from the same field of invention discloses wherein the first signal quality measurement and the second signal quality measurement of the neighboring cell include at least one of the following: a reference signal received power (RSRP) measurement, and a reference signal received quality (RSRQ) measurement (Hwang Para[0152-0153] The UE performs RSRP measurements in first and second measurement gaps).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Huang, Axmon, Harada and Gheorghiu to have the feature of “wherein the first signal quality measurement and the second signal quality measurement of the neighboring cell include at least one of the following: a reference signal received power (RSRP) measurement” as taught by Hwang. The suggestion/motivation would have been to define and report the capability of a UE to accurately perform measurement (Hwang Para[0010]).



Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Axmon, Harada, Gheorghiu and further in view of Huang et al. (US 2018/0368035 A1, hereinafter referred to as “Huang-8035”).	

Regarding claims 5 and 18, Huang in view of Axmon, Harada and Gheorghiu discloses the UE and the base station as explained above for Claim 1. Huang in view of Axmon, Harada and Gheorghiu does not explicitly disclose wherein encode the first signal quality measurement and the second 
However, Huang-8035 from the same field of invention discloses wherein encode the first signal quality measurement and the second signal quality measurement of the neighboring cell for transmission to the base station; and decode a handover command from the base station, the handover command based on the first signal quality measurement and the second signal quality measurement (Huang-8035 Fig.5 Ref:504 Para[0046-47] The UE receives a handover command based on the measurement report).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang, Axmon, Harada and Gheorghiu to have the feature of “wherein encode the first signal quality measurement and the second signal quality measurement of the neighboring cell for transmission to the base station; and decode a handover command from the base station, the handover command based Huang-8035. The suggestion/motivation would have been to perform RRM measurements more efficiently (Huang-8035 Para[0005]).



Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Axmon, Harada and further in view of Siomina et al. (US 2012/0252487 A1, hereinafter referred to as “Siomina”).

Regarding claims 6 and 19, Huang in view of Axmon, Harada discloses the UE and the base station as explained above for Claim 1. Huang in view of Axmon, Harada does not explicitly disclose wherein the configuration signaling is RRC signaling indicating the UE supports multiple per-UE measurement gap patterns in parallel.
However, Siomina from the same field of invention discloses wherein the configuration signaling is RRC signaling indicating the UE supports multiple per-UE (Siomina Para]0075] The indication from the UE is received via RRC).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang, Axmon and Harada to have the feature of “wherein the configuration signaling is RRC signaling indicating the UE supports multiple per-UE measurement gap patterns in parallel” as taught by Siomina. The suggestion/motivation would have been to configure a measurement gap for positioning (Siomina Para[0050]).



Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Axmon, Harada and further in view of SAHAI et al. (US 2019/0052996 A1, hereinafter referred to as “Sahai”).

Regarding claims 9 and 22, Huang in view of Axmon, Harada discloses the UE and the base station as explained 
However, Sahai from the same field of invention discloses wherein the configuration signaling indicates a positive integer N, wherein N signifies that the UE supports N number of per-US measurement gap patterns in parallel (Sahai Fig.4 Para[0097-98] The desired gap configuration (i.e. gap patterns) are based on the UE capabilities (i.e. per-UE gap patterns) where more than one dedicated gaps are requested).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang, Axmon and Harada to have the feature of “wherein the configuration signaling indicates a positive integer N, wherein N signifies that the UE supports N number of per-US measurement gap patterns in parallel” as taught by Sahai. The suggestion/motivation would have been to provide and Sahai Para[0003]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Axmon, Harada and further in view of Huang-8035.	

Regarding claim 13, Huang in view of Axmon, Harada discloses the base station as explained above for Claim 12. Huang in view of Axmon, Harada does not explicitly disclose the BS to encode a handover command for transmission to the UE, the handover command based on the multiple signal quality measurements and for performing a handover to the neighboring cell.
However, Huang-8035 from the same field of invention discloses the BS to encode a handover command for transmission to the UE, the handover command based on the multiple signal quality measurements and for performing a handover to the neighboring cell (Huang-8035 Fig.5 Ref:504 Para[0046-47] The UE receives a handover command based on the measurement report).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang, Axmon and Harada to have the feature of “the BS to encode a handover command for transmission to the UE, the handover command based on the multiple signal quality measurements and for performing a handover to the neighboring cell” as taught by Huang-8035. The suggestion/motivation would have been to perform RRM measurements more efficiently (Huang-8035 Para[0005]).



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Axmon, Harada and further in view of Huang-8035.	

Regarding claim 21, Huang in view of Axmon, Harada discloses the UE and the base station as explained above 
However, Huang-8035 from the same field of invention discloses wherein decode a handover command received from the base station, the handover command based on the multiple signal quality measurements and for performing a handover to the neighboring cell (Huang-8035 Fig.5 Ref:504 Para[0046-47] The UE receives a handover command based on the measurement report).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang, Axmon and Harada to have the feature of “wherein decode a handover command received from the base station, the handover command based on the multiple signal quality measurements and for performing a handover to the neighboring cell” as taught by Huang-8035. The suggestion/motivation would have been to perform RRM measurements more efficiently (Huang-8035 Para[0005]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Axmon, Harada and further in view of CHENG et al. (US 2019/0059093 A1, hereinafter referred to as “Cheng”).

	Regarding claim 23, Huang in view of Axmon and Harada discloses the UE and the base station as explained above for Claim 1. Huang in view of Axmon, Harada does not explicitly disclose wherein the configuration information for the specific FR further comprises binary true or false terms.
However, Cheng from the same field of invention discloses wherein the configuration information for the specific FR further comprises binary true or false terms (Cheng Para[0077] The measurement configuration including additional RS indicators which are set as true for monitoring).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang, Axmon and Harada to have the feature of “wherein the configuration Cheng. The suggestion/motivation would have been to have continuous data transmission while the UE is performing the measurements for signal quality (Cheng Para[0004]).



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Axmon, Harada and further in view of VIRTEJ et al. (US 2019/0059046 Al, hereinafter referred to as “Virtej”).

	Regarding claim 25, Huang in view of Axmon and Harada discloses the UE and the base station as explained above for Claim 1. Huang in view of Axmon, Harada does not explicitly disclose wherein the configuration information is comprised within multiple compressed source code packages on one or more remote servers.
However, Virtej from the same field of invention discloses wherein the configuration information is comprised within multiple compressed source code packages (Virtej Para[0108] The central unit of a cloud architecture or a server have a software code for providing configuration information).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Huang, Axmon and Harada to have the feature of “wherein the configuration information is comprised within multiple compressed source code packages on one or more remote servers” as taught by Cheng. The suggestion/motivation would have been to have the UE measure neighboring cells search in an efficient manner(Virtej Para[0079]).
	
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0297884 to Harada (Fig.4 and associated paragraphs including paragraph:57).
2.	U.S. Patent Application Publication No. 2020/0029315 to Lin (Fig.23,25 and associated paragraphs including paragraph:302).
3.	U.S. Patent Application Publication No. 2019/0028606 to Zhang (Paragraph:63 for simultaneous measurement of cells).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415